DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 2017/0151709 (hereinafter “Kwon”), and further in view of United States Patent Application Publication No. US 2019/0047248 (hereinafter “Throckmorton”).Regarding claims 1 and 6 	Kwon teaches a carbon fiber reinforced plastic stringer comprising a base flange, 100 comprises the web (top segment) 110, a base charge (base segment) 112, and the noodle (middle segment) 114 (Figure 1B and paragraph [0023]), which corresponds to the claimed solid laminate stringer structure.  Kwon teaches the noodle (middle segment) 114 is created by layering composite plies 108 into (carbon fiber) stacks, where the noodle (middle segment) 114 provides at least a portion of the thickness of the stringer (composite panel segment) 100 (paragraph [0027] and Figure 1B).  Kwon teaches each ply 108 includes unidirectional fibers oriented in a specific direction (paragraph [0029]).  Kwon illustrates the noodle (middle segment) 114 is arranged along a length and a width of the stringer (composite panel segment) 100 (Figures 1A and 1B).  Kwon also teaches the stringer 100 extends along a longitudinal length L (length of the composite panel segment comprises a longitudinal axis) (paragraph [0023] and Figure 1A).   	Kwon teaches an embodiment where the noodle (middle segment) 114 has a stack of at least eight plies, but is not limited thereto (paragraph [0031]), which corresponds to the claimed carbon fiber stack comprises at least 8 carbon fiber plies. 	Kwon illustrates the noodle (middle segment) 114 is positioned between the base charge (base segment) 112 and the web (top segment) 110 (Figure 1B).114 has plies each having a different unidirectional fiber orientation (paragraph [0047]), which corresponds to the plurality of carbon fiber plies of the carbon fiber stack comprises a plurality of different orientations relative to the longitudinal axis, and thus the plurality of carbon fiber plies of the carbon fiber stack comprises a plurality of different stiffnesses. 	Kwon does not explicitly teach each carbon fiber ply of the carbon fiber stack comprises a stiffness, wherein the stiffness of each carbon fiber ply is determined by an orientation of carbon fibers within each carbon fiber ply relative to the longitudinal axis; and the different orientations of the plurality of carbon fiber plies of the carbon fiber stack are self-symmetric or mostly self-symmetric through the thickness of the composite panel segment about a midpoint of the carbon fiber stack, where the midpoint is parallel to the longitudinal axis wherein, when mostly self-symmetric, the different orientations vary from being self-symmetric in no more than two carbon fiber plies. 	Throckmorton teaches a carbon fiber composite laminate (composite panel comprising a composite panel segment) with a substantially zero coefficient of thermal expansion comprising a plurality of carbon fiber plies, where the carbon fibers are unidirectional and embedded in a resin (abstract). Throckmorton also teaches the carbon fiber plies are stacked and oriented such that the composite laminate is quasi-isotropic (Id).  Throckmorton illustrates the plies are arranged along a length and a width of the segment, where the length of the composite panel segment comprises a principal material direction (longitudinal axis) (Figure 2 and paragraph [0026]). 	Throckmorton illustrates the plurality of carbon fiber plies 302(1) – 302(8) are 300, where the carbon fiber stack comprises 8 carbon fiber plies (Figure 3A and paragraph [0027]).  Throckmorton also teaches, as background information, the carbon fiber ply composite laminates have high stiffness and are oriented and stacked in a predetermined pattern that is tailored or designed to meet the structural requirements of its intended purpose (paragraph [0003]), which corresponds to each carbon fiber ply of the carbon fiber stack of Throckmorton’s laminate 300 comprises a stiffness, wherein the stiffness of each carbon fiber ply is determined by an orientation of carbon fibers within each carbon fiber ply relative to the longitudinal axis. 	Throckmorton teaches the plurality of carbon fiber plies of the carbon fiber stack comprises a plurality of different orientations relative to 0° or the orientation parallel to the principal material direction (longitudinal axis) (paragraphs [0026] and [0027]), which also corresponds to the plurality of carbon fiber plies of the carbon fiber stack comprising a plurality of different stiffnesses (paragraph [0003]).  Throckmorton also teaches the different orientations of the plurality of carbon fiber plies of the carbon fiber stack are self-symmetric through the thickness of the composite panel segment about a midpoint of the carbon fiber stack, where the midpoint is parallel to the longitudinal axis (Figure 3A and paragraph [0027]).  
	It is noted the symmetrical layup of the laminate 300 is also considered to correspond to the claimed mostly self-symmetric stack because the different orientations vary from being self-symmetric in no more than two carbon fiber plies.  Alternatively, the requirement of the stack being mostly self-symmetric is recited as an 108 in the stack of the noodle (middle segment) 114 of Kwon with the different orientations of the plies of Throckmorton to yield a quasi-isotropic noodle (middle segment) laminate that has material properties that are equal in two orthogonal directions: 0 degrees and 90 degrees (Throckmorton – paragraph [0029]).Regarding claim 2 	In addition, Throckmorton teaches different orientations of the plurality of carbon fiber plies include 0°, 45°, 90°, and -45° (Figure 3A), where the 0° orientation is parallel to the principal material direction (longitudinal axis) (paragraph [0027]), which corresponds to the orientation angles (0°, ±45°, and/or 90°) being relative to the principal material direction (longitudinal axis of the composite panel segment).Regarding claim 3 	In addition, Throckmorton illustrates the different orientations of the plurality of carbon fiber plies of the carbon fiber stack are self-symmetric through the thickness of the composite panel segment (Figure 3A).Regarding claim 4114 is positioned between the base charge (base segment) 112 and the web (top segment) 110 (Figure 1B).	Regarding the axial modulus of elasticity and Poisson’s ratio of the noodle (composite panel segment being a middle segment) 114, although the prior art does not explicitly disclose the noodle (middle segment) 114 has an axial modulus of elasticity of from about 11.4 megapounds per square inch (msi) to about 13.4 msi and a Poisson's ratio of from about 0.38 to about 0.50, the claimed properties are deemed to naturally flow from the structure in the prior art since the combination of Kwon and Throckmorton teaches an invention with an identical and/or substantially identical structure and/or chemical composition as the claimed invention.  See MPEP §2112. 	Kwon does not explicitly teach from 46% to 58% of the plurality of carbon fiber plies are oriented at 0°. 	Throckmorton teaches the laminate (composite panel segment) 300 illustrated in Figure 3A contains eight plies 302(1)-302(8) oriented in a symmetrical layup, where any number of plies may be used to construct the zero-CTE carbon fiber laminate 300 (paragraph [0027]).  Therefore, it would have been within the scope of ordinary skill in the art to add additional layers to the outer surfaces of the laminate 300 as illustrated in Figure 3A in a symmetrical fashion to provide additional reinforcement in the directions of orientation of the added plies in said laminate and maintain the symmetry required. 	Throckmorton also teaches the laminate has material properties that are equal in two orthogonal directions: 0 degrees and 90 degrees (paragraph [0027]).  Throckmorton does not explicitly teach 46% to 58% of the plurality of carbon fiber plies are oriented at 300 corresponds to a plurality of carbon fiber plies being oriented at 0° ranging from greater than 25% (2 0° plies out of 8 plies, as illustrated in Figure 3A) to 46.2% (24 0° plies out of 52 plies) or more (and so on), depending on the total number of 0° and 90° plies added, which overlaps the claimed range.Regarding claim 5	In addition, Throckmorton teaches an embodiment of the laminate 300 having 8 different plies (Figure 3A), where Throckmorton also teaches any number of plies may be used to construct the zero-CTE carbon fiber laminate 300 (paragraph [0027]).  Throckmorton does not explicitly teach the plurality of carbon fiber plies of the carbon fiber stack comprises a plurality of repeatably grouped carbon fiber plies, wherein each repeatable group of carbon fiber plies is repeated 2, 4, or 6 times.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention to stack duplicated laminate 300 stacks (repeatably grouped carbon fiber plies) onto the original laminate 300 (corresponding to the repeatably grouped carbon fiber plies is repeated at least 2 times) to improve the strength of the laminate, since it has been held Regarding claim 7 	As previously mentioned, Kwon teaches the noodle (middle segment) 114 is created by layering composite plies 108 into (carbon fiber) stacks (paragraph [0027]). 	Kwon also teaches the base charge (base segment) 112 is created by layering composite plies (a plurality of carbon fiber plies) 108 into (carbon fiber) stacks (paragraphs [0023] and [0027]), where the plies (a plurality of carbon fiber plies) 108 are illustrated as being arranged along a length and a width of the base charge (base segment) 112 and the length of the base charge (base segment) 112 is parallel to the longitudinal length L of the stringer (longitudinal axis) (Figures 1A and 1B).  Kwon also illustrates the plurality of carbon fiber plies 108 of the base charge (base segment) 112 are layered into a base charge (base segment) 112 carbon fiber stack that provides at least a portion of a thickness of the base charge (base segment) 112 (Figure 1B). 	Kwon does not explicitly teach the carbon fiber stack (108 layers) for the base charge (base segment) 112 comprises at least 10 carbon fiber plies; the plurality of carbon fiber plies of the base segment carbon fiber stack comprises a plurality of different orientations relative to the longitudinal axis, and thus the plurality of carbon fiber plies of the base segment carbon fiber stack comprises a plurality of different stiffnesses; and the different orientations of the plurality of carbon fiber plies of the base segment carbon fiber stack are self-symmetric or mostly self-symmetric through the thickness of the base segment about a midpoint of the base segment carbon fiber stack, Id).  Throckmorton illustrates the plies are arranged along a length and a width of the segment, where the length of the composite panel segment comprises a principal material direction (longitudinal axis) (Figure 2 and paragraph [0026]). 	Throckmorton illustrates the plurality of carbon fiber plies 302(1) – 302(8) are layered into a carbon fiber stack that provides at least a portion of a thickness of the laminate (composite panel segment) 300, where the carbon fiber stack comprises 8 carbon fiber plies (Figure 3A and paragraph [0027]).  Throckmorton also teaches, as background information, the carbon fiber ply composite laminates have high stiffness and are oriented and stacked in a predetermined pattern that is tailored or designed to meet the structural requirements of its intended purpose (paragraph [0003]), which corresponds to each carbon fiber ply of the carbon fiber stack of Throckmorton’s laminate 300 comprises a stiffness, wherein the stiffness of each carbon fiber ply is determined by an orientation of carbon fibers within each carbon fiber ply relative to the longitudinal axis.
	It is noted the symmetrical layup of the laminate 300 is also considered to correspond to the claimed mostly self-symmetric stack because the different orientations vary from being self-symmetric in no more than two carbon fiber plies.  Alternatively, the requirement of the stack being mostly self-symmetric is recited as an optional feature, which is considered to be met based on the teachings of Throckmorton, provided above. 	Throckmorton does not explicitly teach the carbon fiber stack comprises at least 10 carbon fiber plies.  However, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the carbon fiber ply stack of Throckmorton with additional plies having 0° and/or 90° orientations to improve the mechanical properties of the laminate in each of the 0° and 90° directions while maintaining the symmetry and equal material properties in each of the 0° and 90° orientations as required by Throckmorton (paragraph [0027]).  It is noted the addition of the plies having 0° and 90° orientations to the laminate 300 corresponds to a carbon 108 in the stack of the base charge (base segment) 112 of Kwon with the different orientations of the plies of Throckmorton to yield a quasi-isotropic base charge (base segment) laminate that has material properties that are equal in two orthogonal directions: 0 degrees and 90 degrees (Throckmorton – paragraph [0029]).Regarding claim 8 	In addition, Throckmorton teaches different orientations of the plurality of carbon fiber plies include 0°, 45°, 90°, and -45° (Figure 3A), where the 0° orientation is parallel to the principal material direction (longitudinal axis) (paragraph [0027]), which corresponds to the orientation angles (0°, ±45°, and/or 90°) being relative to the principal material direction (longitudinal axis of the composite panel segment).Regarding claims 9 and 10 	Regarding the axial modulus of elasticity and Poisson’s ratio of the aforementioned middle, top, and base segment portions, although the prior art does not explicitly disclose: the middle segment portion has an axial modulus of elasticity of from about 11.4 megapounds per square inch (msi) to about 13.4 msi and a Poisson's ratio of from about 0.38 to about 0.50; and the base segment portion and the top segment portion each have: (1) an axial modulus of elasticity of from about 10.0 msi to about Regarding claim 11	In addition, Kwon teaches the web (top segment) 110 is created by layering composite plies (a plurality of carbon fiber plies) 108 into (carbon fiber) stacks (paragraphs [0023] and [0027]), where the plies (a plurality of carbon fiber plies) 108 are illustrated as being arranged along a length and a width of the web (top segment) 110 and the length of the web (top segment) 110 is parallel to the longitudinal length L of the stringer (longitudinal axis) (Figures 1A and 1B).  Kwon also illustrates the plurality of carbon fiber plies 108 of the web (top segment) 110 (also label as element 102) are layered into a web (top segment) 110 carbon fiber stack that provides at least a portion of a thickness of the web (top segment) 110 (Figure 1B). 	Kwon does not explicitly teach the carbon fiber stack (108 layers) for the web (top segment) 110 comprises at least 10 carbon fiber plies; the plurality of carbon fiber plies of the top segment carbon fiber stack comprises a plurality of different orientations relative to the longitudinal axis, and thus the plurality of carbon fiber plies of the top segment carbon fiber stack comprises a plurality of different stiffnesses; and the different orientations of the plurality of carbon fiber plies of the top segment carbon fiber stack are self-symmetric or mostly self-symmetric through the thickness of the top Id).  Throckmorton illustrates the plies are arranged along a length and a width of the segment, where the length of the composite panel segment comprises a principal material direction (longitudinal axis) (Figure 2 and paragraph [0026]). 	Throckmorton illustrates the plurality of carbon fiber plies 302(1) – 302(8) are layered into a carbon fiber stack that provides at least a portion of a thickness of the laminate (composite panel segment) 300, where the carbon fiber stack comprises 8 carbon fiber plies (Figure 3A and paragraph [0027]).  Throckmorton also teaches, as background information, the carbon fiber ply composite laminates have high stiffness and are oriented and stacked in a predetermined pattern that is tailored or designed to meet the structural requirements of its intended purpose (paragraph [0003]), which corresponds to each carbon fiber ply of the carbon fiber stack of Throckmorton’s laminate 300 comprises a stiffness, wherein the stiffness of each carbon fiber ply is determined by an orientation of carbon fibers within each carbon fiber ply relative to the 
	It is noted the symmetrical layup of the laminate 300 is also considered to correspond to the claimed mostly self-symmetric stack because the different orientations vary from being self-symmetric in no more than two carbon fiber plies.  Alternatively, the requirement of the stack being mostly self-symmetric is recited as an optional feature, which is considered to be met based on the teachings of Throckmorton, provided above. 	Throckmorton does not explicitly teach the carbon fiber stack comprises at least 10 carbon fiber plies.  However, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the carbon fiber ply stack of Throckmorton with additional plies having 0° and/or 90° orientations to improve the mechanical properties of the laminate in each of the 0° and 90° directions while maintaining the symmetry and equal material properties in each of the 0° and 90° orientations as required by Throckmorton (paragraph [0027]).  It is noted the addition of 300 corresponds to a carbon fiber stack comprising at least 10 plies. 	Kwon and Throckmorton are analogous inventions in the field of composite laminates used in aerospace applications.  It would have been obvious to one skilled in the art at the time of the invention to modify the different orientations of the plies 108 in the stack of the web (top segment) 110 of Kwon with the different orientations of the plies of Throckmorton to yield a quasi-isotropic web (top segment) laminate that has material properties that are equal in two orthogonal directions: 0 degrees and 90 degrees (Throckmorton – paragraph [0029]). 	It is noted by using the same rationale for meeting the limitations of claims 7 and 11 for the structure of the base charge (base segment) 112 and the web (top segment) 110, respectfully, the limitation requiring the plurality of carbon fiber plies of the top segment carbon fiber stack is mirror symmetrical to the plurality of carbon fiber plies of the base segment carbon fiber stack is considered to be met.Regarding claim 12 	In addition, based upon the modification of Kwon by Throckmorton, each of the web (top segment) 110, the base charge (base segment) 112, and the noodle (middle segment) 114 have a layered configuration which is illustrated by Throckmorton in Figure 3A, where the web (top segment) and the base charge (base segment) are each provided with two additional layers for reinforcing the strengths in the 0° and 90° orientation directions.  See the rejections for claims 7 and 11.  The resultant stringer results in a structure where the top segment carbon fiber stack (plies 108 within the web 110), the middle segment carbon fiber stack (plies 108 within the noodle 114), and the base segment carbon fiber stack (plies 108 within the base charge 112) are mostly self-symmetric about the midpoint of the middle segment carbon fiber stack. 	Kwon illustrates the plies 108 in each of the stacks of: the web (top segment) 110; the base charge (base segment) 112; and the noodle (middle segment) 114 form at least a portion of the stringer (solid laminate stringer structure of the composite panel) 100 (Figure 1B).Regarding claim 17	Kwon teaches a carbon fiber reinforced plastic stringer comprising a base flange, a web, and a noodle, wherein the noodle includes a unidirectional fiber top portion and a stacked laminate bottom portion coupled to the top portion (title and abstract).  Kwon teaches the base flange includes a number of (reinforcement) plies and a bottom surface for coupling to a vehicle skin (paragraph [0007]).  Kwon teaches the web includes a plurality of layers or (reinforcement) plies of composite material (paragraph [0023]).  Kwon teaches the stringer (composite panel comprising a laminate stringer) 100 comprises the web (top segment) 110, a base charge (base segment) 112, and the noodle (middle segment) 114 (Figure 1B and paragraph [0023]), which corresponds to the claimed solid laminate stringer structure.  Kwon teaches the noodle (middle segment) 114 is created by layering composite (reinforcement) plies 108 into (carbon fiber) stacks (paragraph [0027]).  Kwon illustrates each segment (the web (top segment) 110, a base charge (base segment) 112, and the noodle (middle segment) 114) is arranged along a length and a width of the stringer (composite panel segment) 100 100 extends along a longitudinal length L (length of the composite panel segment comprises a longitudinal axis) (paragraph [0023] and Figure 1A). 	Kwon illustrates the plurality of composite (reinforcement) plies 108 are layered into a reinforcement ply stack that provides at least a portion of a thickness of the stringer (composite panel segment) 100 (Figure 1B).  Kwon also illustrates the noodle (middle segment) 114 is positioned between the base charge (base segment) 112 and the web (top segment) 110 (Figure 1B). 	Kwon does not explicitly teach the plurality of reinforcement plies of the reinforcement ply stack comprises a plurality of different orientations relative to the longitudinal axis, and the different orientations of the plurality of reinforcement plies of the reinforcement ply stack are self-symmetric or mostly self-symmetric through the thickness of the composite panel segment about a midpoint of the reinforcement ply stack, where the midpoint is parallel to the longitudinal axis wherein, when mostly self-symmetric, the different orientations vary from being self-symmetric in no more than two carbon fiber plies. 	Throckmorton teaches a carbon fiber composite laminate (composite panel) with a substantially zero coefficient of thermal expansion comprising a plurality of carbon fiber plies, where the carbon fibers are unidirectional and embedded in a resin (abstract). Throckmorton also teaches the carbon fiber plies are stacked and oriented such that the composite laminate is quasi-isotropic (Id).  Throckmorton illustrates the plies are arranged along a length and a width of the segment, where the length of the composite panel segment comprises a principal material direction (longitudinal axis) 302(1) – 302(8) are layered into a reinforcement ply stack that provides at least a portion of a thickness of the laminate (composite panel segment) 300, where the carbon fiber stack comprises 8 carbon fiber plies (Figure 3A and paragraph [0027]).  Throckmorton also teaches, as background information, the carbon fiber ply composite laminates have high stiffness and are oriented and stacked in a predetermined pattern that is tailored or designed to meet the structural requirements of its intended purpose (paragraph [0003]). 	Throckmorton teaches the plurality of carbon fiber plies of the carbon fiber stack comprises a plurality of different orientations relative to 0° or the orientation parallel to the principal material direction (longitudinal axis) (paragraphs [0026] and [0027]).  Throckmorton also teaches the different orientations of the plurality of reinforcement plies of the reinforcement ply stack are self-symmetric through the thickness of the composite panel segment about a midpoint of the reinforcement ply stack, where the midpoint is parallel to the longitudinal axis (Figure 3A and paragraph [0027]).  
	It is noted the symmetrical layup of the laminate 300 is also considered to correspond to the claimed mostly self-symmetric stack because the different orientations vary from being self-symmetric in no more than two carbon fiber plies.  Alternatively, the requirement of the stack being mostly self-symmetric is recited as an optional feature, which is considered to be met based on the teachings of Throckmorton, provided above. 	Kwon and Throckmorton are analogous inventions in the field of composite laminates used in aerospace applications.  It would have been obvious to one skilled in 108 in each of the stacks of: the web (top segment) 110; the base charge (base segment) 112; and the noodle (middle segment) 114 of Kwon with the different orientations and layered configurations of the plies of Throckmorton to yield a quasi-isotropic carbon fiber reinforced plastic stringer (including all of the web (top segment) 110; the base charge (base segment) 112; and the noodle (middle segment) 114) laminate that has material properties that are equal in two orthogonal directions: 0 degrees and 90 degrees (Throckmorton – paragraph [0029]).Regarding claim 18 	In the rejection for claim 17 above, each of the web (top segment) 110, the base charge (base segment) 112, and the noodle (middle segment) 114.
Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon and Throckmorton as applied to claim 11 above, and further in view of United States Patent Application Publication No. US 2016/0046361 (hereinafter “Dan-Jumbo”).Regarding claim 13 	The limitations for claim 11 have been set forth above.  In addition, Kwon teaches the stringer 100 includes the base flange 104 has a bottom surface for coupling to a vehicle skin (skin segment) (paragraph [0005] and Figure 1B).  Kwon also illustrates the relative positioning of the different segments of the stringer 100, which corresponds to the web (top segment) 110, the noodle (middle segment) 114, and the base charge (base segment) 112 being positioned on a side of the skin segment (which is in contact with the surface of the base flange 104) and the base charge (base segment) 112 is positioned between the noodle (middle segment) 114 and the skin segment (which is in contact with the surface of the base flange 104) (Figure 1B). 	Kwon is silent with regards to specific materials for the vehicle skin, therefore, it would have been necessary and thus obvious to look to the prior art for conventional materials. Dan-Jumbo provides this conventional teaching showing that it is known in the relevant art to use multiple plies of carbon fiber reinforced resin (skin segment comprising a plurality of carbon fiber plies arranged along a length and a width of the skin segment, wherein the length of the skin segment is parallel to a longitudinal axis, where the plurality of carbon fiber plies of the skin segment are layered into a skin segment carbon fiber stack that provides at least a portion of a thickness of the skin segment) for the construction of the skin segment of an aerospace vehicle (abstract; Id).  Throckmorton illustrates the plies are arranged along a length and a width of the segment, where the length of the composite panel segment comprises a principal material direction (longitudinal axis) (Figure 2 and paragraph [0026]).302(1) – 302(8) are layered into a carbon fiber stack that provides at least a portion of a thickness of the laminate (composite panel segment) 300, where the carbon fiber stack comprises 8 carbon fiber plies (Figure 3A and paragraph [0027]).  Throckmorton also teaches, as background information, the carbon fiber ply composite laminates have high stiffness and are oriented and stacked in a predetermined pattern that is tailored or designed to meet the structural requirements of its intended purpose (paragraph [0003]), which corresponds to each carbon fiber ply of the carbon fiber stack of Throckmorton’s laminate 300 comprises a stiffness, wherein the stiffness of each carbon fiber ply is determined by an orientation of carbon fibers within each carbon fiber ply relative to the longitudinal axis.  Throckmorton teaches the plurality of carbon fiber plies of the carbon fiber stack comprises a plurality of different orientations relative to 0° or the orientation parallel to the principal material direction (longitudinal axis) (paragraphs [0026] and [0027]), which also corresponds to the plurality of carbon fiber plies of the carbon fiber stack comprising a plurality of different stiffnesses (paragraph [0003]).  Throckmorton also teaches the different orientations of the plurality of carbon fiber plies of the carbon fiber stack are self-symmetric through the thickness of the composite panel segment about a midpoint of the carbon fiber stack, where the midpoint is parallel to the longitudinal axis (Figure 3A and paragraph [0027]).   	Kwon, Dan-Jumbo, and Throckmorton are analogous inventions in the field of composite laminates used in aerospace applications.  It would have been obvious to one skilled in the art at the time of the invention to modify the vehicle skin (skin segment) from the combination of Kwon and Dan-Jumbo with the different orientations Regarding claim 14	In addition, Throckmorton teaches different orientations of the plurality of carbon fiber plies include 0°, 45°, 90°, and -45° (Figure 3A), where the 0° orientation is parallel to the principal material direction (longitudinal axis) (paragraph [0027]), which corresponds to the orientation angles (0°, ±45°, and/or 90°) being relative to the principal material direction (longitudinal axis of the composite panel segment). 	Throckmorton teaches the laminate (composite panel segment) 300 illustrated in Figure 3A contains eight plies 302(1) – 302(8) oriented in a symmetrical layup, where any number of plies may be used to construct the zero-CTE carbon fiber laminate 300 (paragraph [0027]).  Therefore, it would have been within the scope of ordinary skill in the art to add additional layers to the outer surfaces of the laminate 300 as illustrated in Figure 3A in a symmetrical fashion to provide additional reinforcement in the directions of orientation of the added plies in said laminate and maintain the symmetry required. 	Throckmorton also teaches the laminate has material properties that are equal in 300 (including the aforementioned first and second duplicated laminates 300) of Throckmorton with additional plies having 0° and 90° orientations to improve the mechanical properties of the laminate in each of the 0° and 90° directions while maintaining the symmetry and equal material properties in each of the 0° and 90° orientations as required by Throckmorton.  It is noted the addition of the plies having 0° and 90° orientations to each of the laminates (the top, middle, and base segment carbon fiber stacks) 300 correspond to a plurality of carbon fiber plies being oriented at 0° ranging from greater than 25% (2 0° plies out of 8 plies, as illustrated in Figure 3A) to 46.2% (24 0° plies out of 52 plies) or more (and so on), depending on the total number of 0° and 90° plies added, which overlaps/encompasses the claimed ranges.Regarding claim 15	Regarding the axial modulus of elasticity and Poisson’s ratio of the middle, top, base, and skin segment portions of the modified laminate 300, although the prior art does not explicitly disclose: the middle segment portion of the modified laminate 300 has an axial modulus of elasticity of from about 11.4 megapounds per square inch (msi) 300 each have an axial modulus of elasticity of from about 10.0 msi to about 11.4 msi, and a Poisson's ratio of from about 0.36 to about 0.50; and the skin segment portion of the modified laminate 300 has an axial modulus of elasticity from about 7.7 megapounds per square inch (msi) to about 10.0 msi, the claimed properties are deemed to naturally flow from the structure in the prior art since the combination of Kwon, Throckmorton, and Dan-Jumbo teaches an invention with an identical and/or substantially identical structure and/or chemical composition as the claimed invention.  See MPEP §2112.Regarding claim 16 	In addition, Kwon illustrates the web (top segment) 110, the noodle (middle segment) 114, and the base charge (base segment) 112 form at least a portion of the stringer (solid laminate) 100 (Figure 1B).	Regarding the Poisson’s ratios of the solid laminate and the skin segment, although the prior art does not explicitly disclose a mismatch of a Poisson’s ratio between the solid laminate and the skin segment is in a range of from about -0.06 to about 0.06, the claimed properties are deemed to naturally flow from the structure in the prior art since the combination of Kwon, Throckmorton, and Dan-Jumbo teaches an invention with an identical and/or substantially identical structure and/or chemical composition as the claimed invention.  See MPEP §2112.
Response to Arguments
Applicant’s arguments, see pages 10-13, filed 30 March 2021, with respect to the rejection of claims 1-11, 17 and 18 under 35 USC §103 as being unpatentable over Throckmorton have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of the additional consideration of Kwon.
Conclusion
The new grounds of rejection presented in this Office action was prompted and/or necessitated by Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 9 February 2021 and/or by the recently submitted amendment.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §§ 609.04(b) and 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HANDVILLE whose telephone number is (571)272-5074.  The examiner can normally be reached on Monday through Thursday, from 9 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.